DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  in line 2, “the first detected beam” should perhaps be “the detected first beam” to keep the terms consistent.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  in line 7, it appears that “a composite” should be “the composite”.  Appropriate correction is required.
Claim 33 is objected to because of the following informalities:  in line 8, it appears that “a composite” should be “the composite”.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  in line 3, it appears that “a patient” should be “the patient”.  Appropriate correction is required.
Claim 40 is objected to because of the following informalities:  in line 1, it appears that “a plurality” should be “the plurality”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22, 28-29, and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the radiation source" in line 2 and “the radiation detector” in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 22 recites the limitation "the patient" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the selected structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 28 depends on claim 26 and has been treated as such.
Claim 29 recites the limitation "the first image" in line 1 and “the second image” in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 31 as written does not appear to make sense.
Claim 32 recites the limitation "the patient" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the adjacent portions" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 depends on claim 23, but it appears that it should depend on claim 33 and has been treated as such.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 and 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 9,642,585 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12-19 of the patent claim all of the elements recited in claims 21-24 and 26-40 of the instant application, but in different combinations of the elements.  For example, independent claim 12 of the patent claims all of the elements claimed in claims 21-22 and 30-33 of the instant application.  The claims of the instant application are broader and therefore anticipated by the claims of the patent.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-19 of U.S. Patent No. 9,642,585 B2 as applied to claims 21-22 above.  Claims 12-19 of the patent do not claim adjusting adjacent portions of adjacent images of the plurality of first scan path images based at least in part on the degree of image alignment.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the patent to include this, for the obvious reason of correcting image alignment.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14 of U.S. Patent No. 10,390,784 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 and 14 of the patent claim all of the elements recited in claims 21-40 of the instant application, but in different combinations of the elements.  For example, independent claim 1 of the patent claims all of the elements claimed in claims 21-22 and 30-33 of the instant application.  The claims of the instant application are broader and therefore anticipated by the claims of the patent.
Claims 21-24 and 26-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. 10,966,678 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13-20 of the patent claim all of the elements recited in claims 21-24 and 26-40 of the instant application, but in different combinations of the elements.  For example, independent claim 13 of the patent claims all of the elements claimed in claims 21-22 and 30-33 of the instant application.  The claims of the instant application are broader and therefore anticipated by the claims of the patent.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. 10,966,678 B2 as applied to claims 21-22 above.  Claims 13-20 of the patent do not claim adjusting adjacent portions of adjacent images of the plurality of first scan path images based at least in part on the degree of image alignment.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the claims of the patent to include this, for the obvious reason of correcting image alignment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



August 10, 2022